Case 2:21-mj-16045-ARM Document3 Filed 02/24/21 Page 1 of 1 PagelD: 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, Mag No. 21-16045

a ORDER
BRUCE SPRINGSTEEN,

Defendant.

 

 

Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the
record during the initial appearance of the defendant on this 24th day of February, 2021, in the
presence of both the prosecutor and defense counsel in this matter, the Court confirms the
United States’ continuing obligation to produce all exculpatory evidence to the defendant
pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
Failing to do so in a timely manner may result in consequences, including, but not limited to,
the Court’s order to produce information, the granting of a continuance, the exclusion of

evidence, dismissal of charges, contempt proceedings, or sanctions by the Court.

J) AB |
(Wy Ue ele

Hom. Anthony R. Mautone
United States Magistrate Judge
